It is my
pleasure to congratulate Mr. Harri Holkeri on his
assumption of the presidency of the fifty-fifth session
of the General Assembly, and I should like to convey to
him our best wishes for a successful accomplishment of
his tasks. I should also like to express our high esteem
to his predecessor, the Minister of Foreign Affairs of
Namibia, who conducted the work of the previous
session with notable skill.
The Millennium Summit came to an end just a
few days ago. From a certain point of view, it was an
occasion for reviewing the state of international
relations following the collapse of the bipolar
international order. We have taken note of the
increasing number of States complaining of the
unipolar control over international affairs and the
extent of the current and future dangers that this
situation can give rise to.
More than 10 years ago, Iraq drew attention to the
first signs of many dangers and basic problems that
have since grown worse and become the focus of a
significant part of the discussions of the Millennium
Summit. In February 1990, President Saddam Hussein
warned against the grave dangers resulting from the
unilateral control assumed by the United States of
America and its headlong rush to impose its hegemony
on the world in general and on the Arab Gulf region
and other Arab countries in particular. He also warned
against the dangers posed by that State's recourse to
illegitimate and immoral ways and means of achieving
that goal, including the use of brute force; the exercise
of pressure; political and economic blackmail;
interference in the internal affairs of States; the
fomenting of racial, religious and sectarian conflicts;
and the use of international institutions to serve the
interests of American policy.
Iraq also drew attention to the following
situations at an early stage.
The first was the exploitation by the
industrialized countries, the United States in particular,
of scientific and technological progress for political
purposes, with a view to engulfing all other countries
8
of the world in a wave of capitalistic globalization,
claiming that globalization is an inevitable fate to
which all must submit, regardless of the negative
consequences and dangers it entails for the lives of the
vast majority of humankind.
Secondly, it drew attention to the adoption of a
double standard as far as political positions are
concerned, and it noted an indifference to the legal and
political standards imposed by internationally binding
agreements, where a balance is struck between rights
and obligations in the process of the coexistence of
interests among various countries, without any
distinction or discrimination.
Thirdly, it noted the prevalence of the logic of
“power and opportunity” in the exploitation of United
Nations mechanisms to ensure the adoption of
resolutions supporting the selfish political aims of one
country or a few countries at the expense of common
principles in international relations, without first giving
consideration to obligations undertaken under the
Charter of the United Nations and the principles of
justice and equity — hence the recourse to mandatory
embargoes and comprehensive economic sanctions as a
goal in and of itself, as well as the continuation of the
policies of starvation and destruction of the economies
of various countries and societies.
Fourthly, it drew attention to the imposition on
the international community of unilateral policies
through mechanisms and arrangements outside the
international system, and to the fact that such
arrangements were treated as substitutes for the United
Nations in those cases where the hegemonic Powers,
headed by the United States, expected to meet with
strong opposition by the United Nations to those
unilaterally determined policies, as we saw in the case
of the aggression launched by the North Atlantic Treaty
Organization (NATO) against the Federal Republic of
Yugoslavia.
Fifthly, it noted the phenomenon of the forcible
adjustment and adaptation of established rules of
international law to serve the unilateral policies of the
hegemonic Powers, headed by the United States of
America, through the imposition of strange and bizarre
interpretations of the contents of such rules, or even
total disregard for them when said Powers were unable
to impose their strange interpretations thereon. An
example of this dangerous phenomenon can be found
in the feverish attempts to minimize the importance of
the principles of State sovereignty, national
independence and non-interference in the internal
affairs of States.
Sixthly, it noted the phenomenon of evading
responsibility in cases where the assumption of
responsibility would not be profitable from an
economic point of view, as is the case in questions
related to environmental pollution, the expansion of the
sphere of poverty in the world and the obstruction of
the development of the States of the South, all of which
are cases where the responsibility of the advanced
industrialized countries is quite obvious.
The dangers, challenges and negative phenomena
to which I have referred, as have many other speakers
in the course of this general debate, have led to broad
reflection on the solutions needed to overcome those
difficulties and problematic issues. Iraq is of the view
that the starting point is for United Nations actions to
be a true expression of the will of all peoples and
nations. That is how the Charter of the United Nations
was drawn up, in order to establish a system of
collective security based on common collective
interests. The stability and effectiveness of the system
of collective security is based on cooperation among
partners and on the basis of specific obligations, not
unilateral action and domination, as is the case today.
The right of nations and peoples to live in peace and
stability is the essential requirement for the
maintenance of international peace and security. This
right can be guaranteed only if it is firmly linked to the
right to economic and social development and to
freedom from any kind of pressure or interference.
This noble collective goal can be achieved only
by upholding the United Nations system and by
reforming and developing that system in order to invest
it with the ability and competence to achieve that goal.
Reform is particularly called for in the case of the
Security Council, which must respect its obligations
towards the community of States and must comply with
the correct interpretation of the purposes and principles
of the Charter in the performance of its functions and
the use of its powers. It is also necessary to restore the
role of the General Assembly in the maintenance of
international peace and security, so as to ensure the
necessary balance if the Security Council fails to
assume its basic responsibilities under the Charter
because of the unilateral and abusive exercise of its
powers.
9
The wave of capitalistic globalization sweeping
over today's world continues to widen the gap between
the rich and the poor in the world. This dangerous
phenomenon requires a forceful call to lay the
foundations of a true international partnership in order
to re-establish economic and social justice at both the
international and national levels, upholding the
principle of equitable sharing by all of the fruits of
scientific and technological progress, and stopping rich
countries from using science and technology as tools
for imposing their policies of exploitation on the
countries and peoples of the world. A dynamic
partnership between the countries of the North and the
countries of the South is fundamentally opposed to the
logic of domination and unilateral power and to the
transformation of science and technology into political
tools for the subjugation of others. On the other hand,
the call for democratization within countries will
remain spurious unless its advocates adhere to a
democratic course at the level of dealings with other
States and with international organizations.
Furthermore, the call for respect for international law
and its primacy at the national level will remain devoid
of credibility unless it is associated with the kind of
conduct that calls for respect for the letter and spirit of
the Charter of the United Nations and the rules of
international law, and with the possibility of recourse
to international judiciary bodies, with regard to the
interpretation and application of legal provisions to
ensure a delicate balance between powers and
responsibilities, rights and obligations. Any affirmation
of respect for human rights should not overlook the
fact that civil, political, economic, social and cultural
rights should, as a matter of equal importance and
urgency, enjoy the same respect. Nor should such an
affirmation overlook the fact that the world is
characterized by cultural and civilizational diversity,
and that the cultural and social assumptions tacitly
accepted by a given culture cannot be imposed on other
nations and peoples.
What I have just stated does not belong to the
realm of theory. We in Iraq continue to suffer from the
domination and abusive actions of the hegemonic
powers headed by the United States of America. Our
deep faith in the righteousness of our position explains
the steadfastness shown by our country and our people
in the face of the might of the unipolar Power.
The comprehensive sanctions imposed on Iraq
have entered their eleventh year. By all standards, these
sanctions amount to genocide and involve a brutal
application of collective punishment and revenge
against an entire people. There is no longer any doubt
that these sanctions constitute a continued, flagrant
violation of the United Nations Charter, of
international law and of international humanitarian law.
This matter has been confirmed by the reports of
United Nations agencies and humanitarian and human
rights organizations. The most recent testimony to that
effect is to be found in the working paper adopted by
the Sub-Commission on the Promotion and Protection
of Human Rights at its fifty-second session, held in
Geneva from 31 July to 25 August 2000. The paper
affirmed that the comprehensive sanctions against Iraq
are unequivocally illegal under existing international
humanitarian law and human rights laws.
It is well known that both the United States and
Great Britain claim that the oil-for-food programme,
agreed to between the United Nations and Iraq,
alleviates the impact of the unjust sanctions imposed
against Iraq. Such a claim, however, is quickly proved
to have no basis when set against the figures published
by the United Nations itself. More than three and a half
years have now passed since the inception of the
programme, during which Iraq has exported $31.6
billion worth of oil. Of this total, $9.5 billion has been
allocated to the Compensation Fund in Geneva and $1
billion allocated for operational administrative
expenses of the United Nations while, in the course of
three and a half years, only $8.3 billion has been
disbursed for purchases to cover the needs of the Iraqi
people.
There are also floating and semi-frozen
allocations for certain needs of Iraq amounting to $10
billion that have not been disbursed owing to
obstructions placed by the Americans and the British.
Such egregious obstructions include the suspension of
1173 contracts, valued at more than $2 billion, relating
to construction materials and humanitarian needs.
Despite increasing pressure on the international
community to put an end to this ongoing genocide, two
permanent members of the Security Council — the
United States of America and Britain — insist on
perpetuating this crime to further their plans to
destabilize the Arabian Gulf region and preserve its
hotbeds of tension with a view to prolonging their
hegemony over and military occupation of the region
and to plundering its wealth.
10

The United States openly declares that it is
prepared to use the veto against any attempt to lift the
sanctions imposed on Iraq. It is indeed shameful for the
United States that its Secretary of State, Madeleine
Albright, has declared on television that the
continuation of sanctions is worth the death of 500,000
Iraqi children.
Just to clarify the matter, although the States
Members of the United Nations have authorized the
Security Council to act on their behalf provided that it
do so in accordance with the purposes and principles of
the United Nations, pursuant to Article 24 of the
Charter, the Security Council has, in the case of the
comprehensive sanctions imposed on Iraq, gone so far
beyond the purposes and principles of the Charter as to
turn itself into a cover for perpetrating a policy of
genocide against an entire people. Therefore, it
behoves the States Members of the United Nations to
voice their opinion as to the extent of the Security
Council's faithful compliance with such authorization.
In this connection, it is worth mentioning that, under
Article 25 of the Charter, Members of the United
Nations agree to accept and carry out the decisions of
the Security Council in accordance with the Charter.
This means that implementation of the comprehensive
sanctions imposed on Iraq, which have become illegal
under international humanitarian law and human rights
law, is no longer binding on States Members of the
United Nations.
I must also point out that my country is being
subjected to ongoing daily aggression by American and
British aircraft in the no-fly zone imposed on northern
and southern Iraq by unilateral decision of the
Washington and London Governments. The aircraft
launching the aggression take off from their bases in
Saudi, Kuwaiti and Turkish territory. This continuous
military action, which violates the integrity and
sovereignty of Iraq's airspace, has no basis in law or in
any binding resolution adopted by any competent organ
of the United Nations. It constitutes instead an
illegitimate unilateral action undertaken by the United
States of America and the United Kingdom.
These belligerent acts constitute both interference
in the internal affairs of Iraq and ongoing military
aggression against Iraq through the imposition of the
two no-fly zones. The illegal character of the
imposition of those two no-fly zones has been
confirmed by official statements issued by the Russian
Federation, France and China, which have from the
very outset declared their position that the imposition
of those zones has no basis in law. This position is also
supported by a former Secretary-General of the United
Nations who, in his book entitled Unvanquished: a
U.S.-U.N. Saga, makes it clear that the American claim
that Security Council resolution 688 (1991) authorizes
the launching of attacks against Iraq in order to enforce
the no-fly zone is baseless and that the enforcement of
the no-fly zones, far from having been endorsed by the
Security Council, is no more than a unilateral act by
the Governments of Washington and London.
The American and British acts of aggression have
inflicted enormous material and moral losses on Iraq
and gravely damaged its civilian infrastructure. The
loss of human life to date has amounted to more than
300 martyrs, while more than 900 civilians have been
wounded. The United States of America and Britain
bear responsibility for these acts of aggression and for
all their consequences, in accordance with the rules of
state responsibility under international law. By the
same rules, that responsibility is shared by Saudi
Arabia, Kuwait and Turkey by virtue of their
participation, support and assistance in carrying out
these acts of aggression. The Saudi Government
provides American and British aggressors with military
facilities and the bases of Rafha, Dhahran, Khamis
Mushait, Al-Jauf and Tabuk, from which scores of
American and British planes take off to attack Iraq. In
Kuwait, the rulers provide services, facilities and
financing to the American and British aggressors at the
air bases of Ali Al Salim and Ahmed Al Jaber.
Iraq has discharged its obligations under relevant
Security Council resolutions. Consequently, the logical
result would be for the embargo imposed on Iraq to be
lifted. Moreover, the Charter requires that the
American-British aggression against Iraq be
condemned and that its perpetrators and those who
participate in it — Saudi Arabia, Kuwait and Turkey —
bear the international responsibility, with all its legal
implications.
We cannot, under any circumstances, deal with an
unjust position that ignores the record of our fulfilment
of our obligations and that denies us our legitimate
right to have the embargo lifted, as required by the
Charter and the correct interpretation of relevant
Security Council resolutions. A flagrant example of
how the record of the fulfilment of our obligations has
been flouted and how our right to have the embargo
lifted has been denied is to be found in the


underhanded way by which the United States of
America and Britain have made Security Council
resolution 1284 (1999) a vehicle for defrauding Iraq of
its rights and for misrepresenting its full discharge of
its obligations under relevant Security Council
resolutions, including in particular resolution 687
(1991). Resolution 1284 (1999) does not represent a
solution at all, nor is it, in essence, anything other than
a deliberate ploy to further American anti-Iraq policy,
as embodied in the indefinite perpetuation of the
embargo. We have therefore clearly declared that we
shall have nothing to do with that resolution.
The Middle East region is suffering from a grave
situation caused by the fact that the Zionist entity that
occupies the Arab Palestinian territories possesses a
huge arsenal of weapons of mass destruction of all
kinds — nuclear, chemical and biological — and longrange ballistic missiles. The Zionist entity occupying
Arab Palestine refuses to accede to the Treaty on the
Non-Proliferation of Nuclear Weapons and refuses to
place all its nuclear installations under the
comprehensive safeguards regime of the International
Atomic Energy Agency.
Besides being a threat to peace and security in the
Middle East region and the world, such a position
exposes the double standard applied by the United
States, which at once arms the Zionist entity and gives
it unlimited support and deliberately ignores the
provisions of paragraph 14 of Security Council
resolution 687 (1991). This paragraph specifies that the
measures imposed on Iraq should be applied to other
countries in the region in order to make the Middle
East a zone free of weapons of mass destruction and of
all systems of delivery of such weapons, as well as to
pursue the goal of imposing international prohibitions
against chemical weapons. The Security Council has
taken no action in this regard, despite the fact that Iraq
has implemented all the required measures.
Consequently, the way in which the Security Council
has acted under American pressure in this context is a
flagrant example of a double-standard policy.






